                  Case: 1:20-cv-01908-DAP Doc #: 8 Filed: 08/31/20 1 of 1. PageID #: 54
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 NorthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


        A. Philip Randolph Institute of Ohio, et al.           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20cv01908-DAP
                        Frank LaRose                           )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Frank LaRose, Ohio Secretary of State                                                                         .


Date:          08/31/2020                                                               /s/ Michael Sliwinski
                                                                                          Attorney’s signature


                                                                                    Michael Sliwinski (0076728)
                                                                                      Printed name and bar number
                                                                                      Ohio Attorney General
                                                                                   Managing Attorney - Cleveland
                                                                                 615 W. Superior Avenue, 11th Floor
                                                                                      Cleveland, Ohio 44113
                                                                                                Address

                                                                             Charles.Miller@OhioAttorneyGeneral.gov
                                                                                            E-mail address

                                                                                           (216) 787-3097
                                                                                           Telephone number

                                                                                           (866) 408-7693
                                                                                             FAX number




                                                 &(57,),&$7(2)6(59,&(

 ,KHUHE\FHUWLI\WKDWRQ$XJXVW31WKHIRUHJRLQJZDVILOHGHOHFWURQLFDOO\1RWLFHRIWKLVILOLQJZLOOEHVHQWWRDOO
 SDUWLHVIRUZKRPFRXQVHOKDVHQWHUHGDQDSSHDUDQFHE\RSHUDWLRQRIWKH&RXUW¶VHOHFWURQLFILOLQJV\VWHP3DUWLHVPD\
 DFFHVVWKLVILOLQJWKURXJKWKH&RXUW¶VV\VWHP,IXUWKHUFHUWLI\WKDWDFRS\RIWKHIRUHJRLQJKDVEHHQVHUYHGE\HPDLORU
 IDFVLPLOHXSRQDOOSDUWLHVIRUZKRPFRXQVHOKDVQRW\HWHQWHUHGDQDSSHDUDQFHDQGXSRQDOOFRXQVHOZKRKDYHQRWHQWHUHG
 WKHLUDSSHDUDQFHYLDWKHHOHFWURQLFV\VWHP
                                                                                       V0LFKDHO6OLZLQVNL
                                                                                       0LFKDHO6OLZLQVNL  
                                                                                       0DQDJLQJ$WWRUQH\&OHYHODQG
